IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFERY C. GREEN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0623

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 1, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Jeffery C. Green, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Jennifer J.
Moore, Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Florida Parole

Commission, 807 So. 2d 733 (Fla. 1st DCA 2002).

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.